DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered. 
This action is in response to the papers filed on December 2 2021 Applicants’ arguments and amendments to the claims filed December 2, 2021 have been entered.  Claims 1, 20, and 24 have been amended, claims 9 and 23 have been cancelled, and no claims have been newly added.  Claims 1-8, 10-22, and 24 are pending.  Claims 3, 6, 7, and 13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected invention, there being no allowable generic or linking claim.  
Claims 1, 2, 4, 5, 8, 10-12, 14-22, and 24 are under consideration

Priority

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 2, 4, 5, 8, 10-12, 14-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an amphiphilic diblock homopolymeric  diblock ELP” and    “wherein a ratio of the hydrophobic hompolymeric ELP  to the amphiphilic diblock ELP” is vague and indefinite as it is unclear if the” the amphiphilic diblock ELP” is the same as the amphiphilic diblock homopolymeric ELP or an additional amphipilic diblock ELP.  If it is meant to be the same diblock, the Examiner suggests Applicant amend the claim to read “amphiphilic diblock homopolymeric  ELP” instead of amphiphilic diblock ELP.  

diblock ELP is about 1:1 to about 50:1 this is vague and indefinite as it is unclear what the ratio is based upon.  For example is it a weight ratio of or a molar ratio of the hydrophobic homopolymeric ELP to the amphiphilic diblock ELP
	Claims 2, 4, 5, 8, 10-12, 14-22, and 24 are included in the rejection as they depend directly or indirectly from claim 1.
	
Response and Maintained Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 8, 10, 11, 12, 16, 17, 20-22, and 24 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010)  in further view of Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) for reasons of record.
	Regarding claims 1, 2, 10, and 12, Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, 
	However, in the same field of endeavor of self-assembling protein particles to form micelles (abstract), Eldijk discloses ELP polymers of single expression vectors and  ELP in MQ  (page 2752 column 2, paragraph 3 and page 2753 column 2 , paragraphs 2 and 3); wherein ELP with various molecular weight PEG polymers were self assembled into micelles  (page 2757 column last paragraph through column 2 paragraph 2); and wherein  300 µl fractions of ELP-PEG conjugates were used for  self assembly (page 2754 column 2 paragraph 3)

	With respect to having a first elastin like polymer different than the second elastin like polymer, , Eldijk discloses different constructs of ELP with PEG, with average molecular weights (page 2757 Table 4). Accordingly, each coacervate formed would be different, but similar, polymeric components formed by stimulating their individual, but similar, phase separation points.
	With respect to the language of “wherein a ratio of the hydrophobic homopolymeric ELP to the amphiphilic diblock ELP is about 1:1 to about 50:1: Eldijk discloses wherein  300 µl fractions of ELP-PEG conjugates were used for  self assembly (page 2754 column 2 paragraph 3).  The difference is that each ELP-PEG conjugate with equal ratio is separate rather than combined in a single solution.  However, it would have been prima facie obvious at the time of filing to combine the different ELP-molecular weight PEG conjugates into a single solution for the purpose of self assembly into a micelle and encapsulation.  Pursuant to MPEP 2144.06)I) "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 

 	Regarding claim 8, Dardelle discloses wherein altering conditions comprises changing solvent quality such as changing the physico-chemical environment of the solution by adjusting the pH with lactic acid, or by the addition of a second high molecular weight component ([0066], [0077], and [0067]).  
	Regarding claim 11, Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]),  With regard to creating a third, separated, immiscible phase there no evidence of criticality of repeating 
 	Regarding claims 16 and 17, Dardella discloses wherein the solution further comprises a drug [0028].
	Regarding claim 20, Dardelle discloses simultaneously cross-linking and formation of the coacervate to form a gel material ([0068] and [0069]).
Regarding claim 21, Dardelle discloses chemically and physically modification of solution polymers to induce phase separation without removing the various solution from the initial mixing vessel ([0066], [0067], [0077] and [0078]), which meets the limitation of in situ chemical and physical modification. 
	Regarding claim 22, Dardelle discloses (i) attach small chemical moieties or (ii) increase the degree of polymerization via concentration of polymers by adding a high molecular weight component to induce phase separation [0067].
	Regarding claim 24, Eldijk discloses the diameter of the particle range from 40-70 nm (page 2757 column 2 paragraph 2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle and Eldijk et al to include the comprising multiple embodiments for  ELP as disclosed by Eldijk, wherein the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing

	Claims 4, 5 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) and Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) as applied to claim 1 above, and further in view of and Nie et al. (J. AM. Chem. Soc. 2006, 128, 9408-9412) for reasons of record.

	Regarding claim 5 the combination of Dardelle and Eldijke remains as applied to claim 1.  While the combination discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) and altering  the temperature of the solution [0068] as fully set forth above, wherein the polymers comprise different elastin-like polypeptide (ELP) (abstract) but combination fails to disclose the formation of a Janus structure
	However, in the same field of endeavor of forming multiphasic coacervates, Nie discloses the formation of a Janus particle (page 9408 column 2 paragraph 2)
	Regarding claim 4, Nie discloses the formation of multiphasic particles by controlled coalescence of tho distinct droplets followed by solidification of the merged phases by phase separation  (page 9408 column 2 paragraph 2, and Fig. 1).  The making of one phase of a first particle and a second phase of a second particle would read on the instantly claimed the first and second phase taking place sequentially in time.  Additionally, pursuant to MPEP2144.04 (IV)(c) changes in sequence of adding Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Regarding claim 18, Nie discloses the attachment of functionalities to the polymers of the microsphere (page 94111 column 2, paragraph 2), while Dardelle discloses wherein the particle is functionalized by a drug [0028].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, Eldijke, and Nie et al. to form Janus particles as disclosed by Nie in the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a matter of combining prior art elmeents according to known methods to yield predictable results as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so because Janus particles allow for remote positioning of the particle in a field and loading each phase with distinct pigments as evidenced by the teachings of Nie (page 9408 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) and Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) as applied to claim 1 above, and further in view of Huang et al. (Langmuir 2012, 28, 665-665) for reasons of record.
	Regarding claim 14 the combination of Dardelle and Eldijke  remains as applied to claim 1.  While the combination discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the 
	However, in the same field of endeavor of forming liquid coacervates, Huang discloses ELPs-gold nano-rods forming coacervates (page 6645, Introduction paragraph 2), wherein the nano-rod is the alloy.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, Eldjike, and Huang et al. to include ELP alloy as the first compound polymer in a liquid coacervate particle as disclosed by Huang,  wherein the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a simple substitution of polypeptidse known to be used in coacervation for another to obtain predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so because ELP alloy coacervates are biocompatible and biodegradable that have a wide variety of uses in micelle, hydrogels and matrices as evidenced by the teachings of Huang transition (page 6645, Introduction, paragraph 3). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale liquid coacervate comprising a protein while Huang provided guidance with respect to coacervate being formed from the 

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


	Claim 15 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) and Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) as applied to claim 1 above, and further in view of Mapelli et al. (Patent No.: US 6,716,456; Date of Patent: Apr. 6, 2004) for reasons of record.

	Regarding claim 15 the combination of Dardelle and Eldjik remains as applied to claim 1.  While the combination discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase 
	However, in the same field of endeavor of forming l coacervates, Mapelli deposit the coacervate onto a substrate (abstract).
	Regarding claim 19, Dardella discloses wherein the solution further comprises a drug [0028].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, Eldjike, and Mapelli et al. to include the step of depositing the coacervate onto a substrate as disclosed by Mapelli (abstract) in the process for preparing multiphasic coacervates comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a matter of  combining prior art elements according to  known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so in order to create a coating of polymer around a substrate as evidenced by the teachings of Mapelli (abstract). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale 

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing and new rejections, they are addressed as follows: 
	Applicants traverse the rejection, arguing Applicant traverses the 103 type rejection arguing that claim 1 has been amended to recite that the first polymer comprise a hydrophobic homopolymeric ELP, an amphiphilic diblock hompolymeric ELP and wherein a ratio of the hydrophobichomopolymeric ELP to the amphiphilic diblock 
ELP is  about 1:1 to about 50:1 and claim 24 has been amended to include the limitation wherein the multi-phased coacervate particles each comprise an outermost coacervate domain having a size of about 50 nm to 20 microns” and the prior art of record does not disclose the newly added limitations.  Eldijk never describes or suggests forming micelles or coacervate particles from homopolymeric ELP.  By varying the ratio of hydrophobic homopolymeric ELP to the amphiphilic diblock homopolymeric ELP from 1:1 to 50:1 formed a multi-phase coacervate particles having outermost domains with the size of 50nm to 20 microns and the phase transition domains did not experience appreciable precipitation and were kinetically stable for up to 24 hours.  The prior art could 
	Applicants’ argument have been fully considered, but not found persuasive. With respect to the language of “the first polymer comprising a hydrophobic homopolymeric elastin-like polymer”, the term comprising is open ended and does not exclude additional unrecited elements (MPEP 2111.03).  Therefore, the first polymeric polymer can include other portions such as a hydrophilic group.  Accordingly as Eldijk discloses ELP with PEG it would still read on the instantly claimed “first polymer comprising a hydrophobic homopolymeric elastin-like polymer”.  Additionally, Eldijk discloses wherein ELP with various molecular weight PEG polymers were self assembled into micelles  (page 2757 column last paragraph through column 2 paragraph 2); and wherein  300 µl fractions of ELP-PEG conjugates were used for  self assembly (page 2754 column 2 paragraph 3) into particles with a diameter range of 40-70 nm (page 2757 column 2 paragraph 2). 
	 Finally, with respect to the  respect the limitation of “wherein a ratio of the hydrophobic homopolymeric ELP to the amphiphilic diblock ELP is about 1:1 to about 50:1: Eldjik discloses wherein  300 µl fractions of ELP-PEG conjugates were used for  self assembly (page 2754 column 2 paragraph 3).  The difference is that each ELP-PEG conjugate with equal ratio is separate rather than combined in a single solution.  However, it would have been prima facie obvious at the time of filing to combine the different ELP-molecular weight PEG conjugates into a single solution for the purpose of self assembly into a micelle and encapsulation.  Pursuant to MPEP 2144.06)I) "It is prima facie obvious 
	For the reasons or record and the response as set forth above, the rejections are maintained.
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617